DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 58, 62-64, 66 and 78 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by W. E. Heinz et al. (USP 3077500).
Claims 1, 58, 62, 63, 64, 66, and 78: Heinz et al. teach a solution comprising methyl ethyl ketone (col. 7, lines 45-46; col. 9, lines 50-55) and triethylamine (col. 7, lines 45-47; col. 9, lines 50-55).
The claim recites that the “salt recovery solution is suitable for recovering salt from an aqueous solution”. Heinz’s composition of the solution is the same as claimed. Therefore, Heinz’s solution will function the same as claimed and is suitable for the same purpose.   Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 60 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz et al.
Claim 60: the reaction forms 4-hydroxy-3-methyl butanone-2, which is an enolisable carbonyl compound. It is in the solution with the triethylamine and methyl ethyl ketone. It does not exactly fit the formula of I, but the compound will function the same as the other generic enolisable compounds of Formula I. The MPEP 2144.09 teaches “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. " In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Claim 65: Heinz et al. do not teach the molar ratio of the amine to the enolisable carbonyl.
However, they teach that enough triethylamine is added to provide a concentration by weight of 2.5% triethylamine (col. 7, lines 40-45). They teach that triethylamine is added as needed to maintain this ratio (col. 7, lines 55-60).
The amount of triethylamine required for reaction is based on the stoichiometric relationship of the components in the reaction. This is clearly a result effective variable. Therefore, why Heinz et al. do not teach the specific molar ratio, “The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art.” See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Heinz et al. teach a solution wherein there is “a mixture of methyl ethyl ketone, water and triethylamine” (col. 7, lines 45-48). This solution has the same composition as claimed and, therefore, is suitable for the same uses as claimed. Please see the rejection above.
Applicant’s remarks with respect to the column in Heinz et al. are not persuasive as there is clearly a solution comprising the same components as in Claim 58.
With respect to the composition, Heinz et al. teach that the ratio between the compounds must be maintained for reaction to occur. This is an extremely well-known, routine principle to anyone of ordinary skill in the art. 
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). There is no indication that the claimed specific structure in the dependent claims make any greater or significant improvement or have unexpected or superior results over Heinz’s disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778